[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S "AMENDED MOTION FOR JUDGMENT"
This case is ostensibly a quiet title action being brought by one tenant in common against the other tenant in common, her former husband, from whom she was apparently divorced over 20 years ago. Plaintiff's complaint sets forth four counts; breach of express agreement, breach of implied agreement, unjust enrichment, and adverse possession. The defendant has been defaulted for failure to appear some time ago, and the statutory continuance has long since expired. Plaintiff now files an "amended motion for judgment" claiming a conveyance of the property from the defendant to the plaintiff. No affidavit or other form CT Page 11497 of proof is submitted.
This is clearly not a suit for a liquidated sum, and the best that plaintiff could hope to achieve would be success at a hearing in the nature of a hearing in damages at which plaintiff can adduce testimony supporting one or more of the four counts which plaintiff has pleaded. Of course, the first three counts cannot possibly result in a conveyance of property, but only a judgment of money damages, and the fourth count, alleging adverse possession, would require proof by clear and convincing evidence.Clark v. Drska, 1 Conn. App. 481 (1984). The amended motion for judgment is denied. Leave is given to counsel, however, to file a motion for judgment setting forth the grounds on which judgment is claimed, and claiming the same for the short calendar at which time the court will hear testimony and decide the issue after evidence is adduced demonstrating plaintiff's right to prevail.
Koletsky J.